Citation Nr: 1208335	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  07-13 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for an upper extremity neurologic disorder, to include as secondary to diabetes mellitus, type 2, and Agent Orange exposure.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Counsel

INTRODUCTION

The Veteran served on active duty from August 1969 to March 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO) and Board remand.

The issues of entitlement to service connection for a low back disorder and entitlement to service connection for an upper extremity neurologic disorder are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record demonstrates that bilateral hearing loss is not related to active duty service.

2.  The evidence of record demonstrates that tinnitus is not related to active duty service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).



	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims for entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Prior to a May 2011 readjudication of the Veteran's claims, letters dated in July 2005 and May 2007 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, with the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. - (2009).  The Board finds that the notice requirements that VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA treatment records, and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA is required to provide the Veteran with a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The Veteran was provided with a VA examination with regard to his bilateral hearing loss and tinnitus, and he has not indicated that he found the VA examination provided to be inadequate.  Moreover, the Board finds that the VA examination and opinion provided is adequate, as it is based on a complete review of the Veteran's claims file, an interview with the Veteran, and a physical examination of the Veteran, and provides sufficient rationale to support the conclusion that the Veteran's bilateral hearing loss and tinnitus are not related to service.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Finally, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection for certain chronic diseases, including sensorineural hearing loss, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).  "[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that he is entitled to service connection for bilateral hearing loss and tinnitus.  He alleges that he had inservice noise exposure, including training in heavy equipment and exposure to cannon fire, small arms fire, and mortar attacks while stationed on fire bases in Vietnam.  

The Veteran's service treatment records are negative for any complaints of or treatment for hearing loss or tinnitus during active duty service.  A June 1969 service entrance examination reflects that the Veteran's ears were normal on examination.  On the authorized audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
-5
-
45
LEFT
5
5
-5
-
20

In a report of medical history, completed at that time, the Veteran denied a history of hearing loss and ear, nose, or throat trouble.  A February 1972 separation examination also indicates that the Veteran's ears were normal.  On the authorized audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
0
LEFT
0
0
0
-
0

In a March 1972 statement of medical condition, the Veteran affirmed that there had been no change in his medical condition since his separation medical examination.

A February 2006 VA treatment record notes that the Veteran reported a history of tinnitus.  The diagnoses included tinnitus.  A November 2006 VA treatment record reflects the Veteran's complaints of a constant "cricket" sound in both of his ears for the prior two years.  He also noted trouble understanding speech for the prior two years.  He stated that he felt off balance when walking at times, and attributed it to a fall when he bumped his head on the floor in 1972.  On the authorized audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
50
65
LEFT
15
15
15
45
65

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear.  On otoscopic examination, the tympanic membranes were normal in both ears with tympanometry indicative of normal middle ear function in both.  Speech discrimination was reported as excellent, bilaterally.  Puretone thresholds revealed a moderate to moderately severe sensorineural high frequency hearing loss, bilaterally.  

A September 2007 VA treatment record notes the Veteran's complaints of constant tinnitus.  There were no complaints of vertigo or aural fullness, and there was no history of head trauma or family history of hearing loss.  On the authorized audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
55
65
LEFT
10
15
20
45
60

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear.  The VA physician diagnosed hearing within normal limits through 2000 Hz with a moderate to severe high frequency sensorineural hearing loss, bilaterally.  Speech discrimination ability was excellent for both ears.  Impedance tests were supportive of normal middle ear function.  

In March 2011, the Veteran underwent a VA audiological examination.  The Veteran complained of difficulty hearing his wife and constant ringing in his ears.  The Veteran reported a history of inservice noise exposure.  Specifically, he stated that he was trained as a heavy equipment mechanic and that he was exposed to cannon fire, small arms fire, and mortar attacks while stationed on fire bases in Vietnam.  He also indicated that he worked as a backhoe operator for the prior 10 years with no use of hearing protection.  The Veteran reported that he first noticed his hearing loss seven years before.  He denied a history of head or ear trauma.  The Veteran also reported constant tinnitus, noting that he first noticed the ringing in his ears approximately seven years before.  On the authorized audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
60
65
LEFT
10
15
25
50
65

The puretone threshold average was 42.5 decibels in the right ear and 38.75 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear, using the Maryland CNC test.  Impedance tests revealed normal type "A" tympanograms for both ears.  Ipsilateral acoustic reflexes were absent for both ears.  There was normal middle ear function in both ears.  The diagnoses were moderately severe to severe high frequency sensorineural hearing loss in the right ear and moderate to severe high frequency sensorineural hearing loss in the left ear.  The examiner noted that tinnitus was "as likely as not" a symptom associated with the hearing loss.  After reviewing the Veteran's claims file, conducting an interview of the Veteran, and performing a physical examination, the VA examiner concluded that it was "not likely" that the Veteran's bilateral hearing loss or tinnitus were related to his active duty service.  In support of the opinion, the examiner explained that the Veteran's service treatment records did not show hearing loss or a significant threshold shift during service.  In addition, the examiner noted the Veteran's report that his hearing loss and tinnitus began seven years before, and explained that research studies have shown that hazardous noise exposure has an immediate effect on hearing, and that it does not have a delayed onset, is not progressive, and is not cumulative.

After a thorough review of the evidence of record, the Board concludes that service connection for bilateral hearing loss and tinnitus is not warranted.  Current diagnoses of bilateral hearing loss and tinnitus are of record.  38 C.F.R. § 3.385; Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Bilateral hearing loss was not diagnosed within one year of service discharge.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Although the Veteran's service treatment records do not reveal complaints of or treatment for bilateral hearing loss or tinnitus during active duty service, the Veteran has provided competent and credible statements that he had noise exposure during service.  Accordingly, the Board accepts the Veteran's statements as evidence of inservice acoustic trauma.

However, the remaining evidence of record does not support a nexus between the Veteran's inservice noise exposure and his current bilateral hearing loss and tinnitus.  The only medical evidence of record which addresses the etiology of the Veteran's bilateral hearing loss and tinnitus is the March 2011 VA examination, which concluded that the Veteran's bilateral hearing loss and tinnitus are not related to his active duty service.  The March 2011 VA examination was based on review of the Veteran's claims file, as well as consideration of the Veteran's lay statements, and physical examination of the Veteran.  In addition, the March 2011 VA examiner provided sufficient rationale to support the conclusion reached.  In this, and in other cases, only independent medical evidence may be considered to support Board findings.  The Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Moreover, the evidence does not show, and the Veteran does not contend, that he has had symptoms of bilateral hearing loss and tinnitus continuously beginning in service.  In November 2006, the Veteran noted a two-year history of bilateral hearing loss and tinnitus.  During a March 2011 VA examination, the Veteran reported that his bilateral hearing loss and tinnitus began approximately seven years before.  Thus, by the Veteran's own report, he first began experiencing bilateral hearing loss and tinnitus in approximately 2003, 31 years after service discharge.  See Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of disorder).  Accordingly, there is no evidence of continuity of symptomatology of bilateral hearing loss or tinnitus since service discharge.  See Barr, 21 Vet. App. at 307.  

In the absence of any competent and probative medical evidence that the Veteran's bilateral hearing loss or tinnitus are related to his acoustic trauma during active duty service, service connection for bilateral hearing loss and tinnitus is not warranted.  Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

In accordance with the Board's February 2011 Remand, the Veteran was afforded VA examinations addressing the etiology of his claimed low back disorder and upper extremity neurologic disorder.  However, review of the examination reports reflects that they are inadequate upon which to base an appellate decision.  Barr, 21 Vet. App. at 311 (holding that once VA undertakes the effort to provide an 

examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one); see also Colvin, 1 Vet. App. at 175 (noting that when the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).

With regard to the March 2011 VA spine examination, the VA examiner concluded that the Veteran's low back disorder was not related to his active duty service because it was "at least as likely as not a result of the alleged workers compensation low back claim . . . ."  In support of this conclusion, the VA examiner explained that the Veteran reported a permanent worsening of his low back disorder after an alleged February 2010 lumbar workers compensation claim with no return to the pre-February 2010 level.  The rationale provided by the March 2011 VA examiner is insufficient in this instance and does not adequately support the conclusion reached, as the VA examiner failed to explain why the Veteran's current low back disorder could not be, in part, due to service.  Specifically, merely because an injury to the lumbar disorder in a February 2010 work-related incident does not mean that any low back symptoms experienced by the Veteran before the February 2010 incident were not caused or aggravated by active duty service.  As the VA examiner did not address this issue, the Board finds the opinion provided to be inadequate.  Moreover, the VA examiner failed to address the Veteran's credible lay statements that he has had continuous low back symptoms since an inservice low back injury.  Accordingly, the Board finds the March 2011 VA examiner's opinion regarding the etiology of the Veteran's current low back disorder to be inadequate.  Thus, a new VA examination must be provided to the Veteran.

With regard to the March 2011 VA neurological examination, the VA examiner diagnosed bilateral carpal tunnel syndrome and upper extremity peripheral neuropathy, and opined that the resolving peripheral neuropathy was not related to the Veteran's active duty service, to include his service-connected diabetes mellitus, noting that it was "at least as likely as not" a result of resolving post-operative bilateral carpal tunnel syndrome claimed and treated as a workers' compensation condition.  The VA examiner failed to provide any rationale for the opinion 

provided.  In addition, the examiner did not provide an opinion as to whether the diagnosed bilateral carpal tunnel was related to the Veteran's active duty service, service-connected diabetes mellitus, or claimed exposure to Agent Orange.  In addition, although the VA examiner indicated that the Veteran's claims file was reviewed, the examiner provided no mention or discussion of the other diagnoses of neurologic disorders in the claims file, including the findings of rule out vascular claudication, or small fiber polyneuropathy.  As the Board finds the March 2011 VA neurological examination to be inadequate, the RO must provide the Veteran with a new VA examination addressing the etiology of any neurological disorder found.

Accordingly, the case is remanded for the following action:

1.  The VA examiner that conducted the March 2011 spine examination must be requested to provide an addendum to the opinion provided at that time.  If this examiner is not available, another appropriate physician must be requested to provide an opinion as to the etiology of the Veteran's low back disorder.  The examiner must be provided with, and review, the entire claims file in conjunction with the examination.  After a thorough review of the Veteran's claims file, to include the Veteran's statements of record, the medical evidence, including all service treatment records, and a discussion of each, the examiner must state whether any degree of the Veteran's currently diagnosed low back disorder is related to his active duty service, to include any low back disorder shown by the evidence before the February 2010.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate 

whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2.  The VA examiner that conducted the March 2011 neurological examination must be requested to provide an addendum to the opinion provided at that time.  If this examiner is not available, another appropriate physician must be requested to provide an opinion as to the etiology of the Veteran's upper extremity neurologic disorder.  The examiner must be provided with, and review, the entire claims file in conjunction with the examination.  After a thorough review of the Veteran's claims file, to include the Veteran's statements of record, the medical evidence, including all service treatment records, and a discussion of each, the examiner must state whether any currently diagnosed upper extremity neurologic disorder, to include any other upper extremity neurologic disorder diagnosed during the appeal period, is related to his active duty service, to include as due to his service-connected diabetes mellitus or exposure to Agent Orange.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not 

be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examinations, and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report to any of the scheduled examinations, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file. 

4.  The VA examination reports must be reviewed by the RO to ensure that they are in complete compliance with the directives of this Remand.  If a report is deficient in any manner, the RO must implement corrective procedures. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


